Citation Nr: 1751960	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  He died in March 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for the cause of the Veteran's death.

In October 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.

In a December 2015 Decision, the Board denied the appellant's claim.  She appealed to the United States Court of Appeals for Veterans' Claims (Court), and pursuant to a December 2016 Order, the case was remanded to the Board for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is some evidence of record suggesting that a claims folder was created for the Veteran by the Pittsburg RO in 1996.  A February email suggested that no claims folder had ever been physically created and a February 2013 email from the Pittsburgh RO indicated that the file was not located there.  An April 2014 Deferred Rating Decision provided that the folder had been lost and mandated that it needed to be rebuilt in accordance with procedures identified in the VA Adjudication Procedures Manual.  Significantly, the record appears to be absent any indication that any attempts to reconstruct the Veteran's claims file were made or that a search for it in any location other than the Pittsburgh RO was ever undertaken.  While neither the appellant nor her counsel has identified any relevant records that might have previously been in possession of VA, but have since been lost, the RO's apparent failure to follow proper procedures has at least raised the possibility that such records might exist.  Accordingly, the Board finds that the case should be remanded so that the RO can follow proper procedures in determining whether the Veteran's prior claims folder exits somewhere or can be reconstructed.  

Accordingly, the case is REMANDED for the following action:

In accordance with the VA Adjudication Procedure Manual, the RO should determine whether a prior claims folder of the Veteran ever existed and, if so, take all necessary steps to either locate this file or reconstruct it.  All such efforts should be documented by the RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

